DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/19/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP 2013/196907, see Machine Translation).
st”, Fig 4 below) and a second connection extension portion (“2nd”, Fig 4 below) that protrude and extend from an internal boundary (Fig 4 below) of the coupling opening (“opening”, Fig 4 below) in different horizontal directions (Fig 4 below) from each other and having end portions (Fig 4 below) that are electrically connected and fixed to (Figs 1-4) an electrode terminal (refs + and - ) of one of the plurality of cylindrical battery cells (refs 13).


    PNG
    media_image1.png
    301
    359
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2013/196907, see Machine Translation) as applied to claim 1 above, and further in view of Takashi et al. (JP 2017/157509, see Machine Translation).
Regarding claims 2, 3, 4 and 6, Kimura et al. discloses all of the claim limitations as set forth above but does not explicitly disclose at least one of the first connection extension portion and the second connection extension portion comprises a bent and curved structure that is bent and curved at least once in the horizontal direction, nor one of the first connection extension portion and the second connection extension portion comprises a terminal mounting structure in which a lower surface of an end of the at least one of the first connection extension portion and the second connection extension portion that is connected to and fixed at the electrode terminal is internally recessed in 
Takashi et al. discloses in Figs 1-18, a battery module (ref 1) including a plurality of cylindrical battery cells (refs 10) connected thereto.  The battery cells (refs 10) are electrically connected thereto via plate shaped bus bars (ref 110).  The bus bar (ref 110) has through hole therein (ref 111d) with a connection portion (ref 112) therein that has a bent and curved and recessed and concave in structure (Figs 6, 17, bend and curved and recessed and concave depicted of ref 112, 113, 112b, 112e, 112j, 112m).  This configuration enhances the bus bar connection to the battery terminals (Abstract, [0005]-[0007]).
Takashi et al. and Kimura et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bent/curved connection structure disclosed by Takashi et al. into the bus bar structure of Kimura et al. to enhance the bus bar connection to the batteries within the structure of Kimura et al.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2013/196907, see Machine Translation) as applied to claim 1 above, and further in view of Miyazaki (US 2008/0081252).
Regarding claims 5, 7, and 8, Kimura et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the bus bar comprises copper or a copper alloy, and at least one of the first connection extension portion and the second connection extension portion comprises a stepped structure that is configured to be mounted on the electrode terminal as an end portion that is coupled and connected to the electrode terminal and stepped in an outward direction with respect to the battery module, and an embossed protrusion protruding in a direction toward the electrode terminal is defined on each of the first connection extension portion and the second connection extension portion, and an insertion groove configured to receive a welding rod therein is defined in the upper portion of the embossed protrusion of each of the first connection extension portion and the second connection extension portion.
Miyazaki discloses in Figs 1-14, a battery pack (Abstract) including a plurality of cylindrical battery cells (refs 10) connected together.  Battery cells (refs 10) are electrically connected together via copper ([0041]) connectors (refs 20).  The connector has an embossment (ref 23) for aiding in welding to sealing plate (ref 12) of a neighboring battery cell (ref 10B) and stepped portions (of ref 20, at refs 21 etc, Fig 9) for aiding electrical connection to a neighboring cell (ref 10A).  These structures enhance the stability of the electrical connection between the battery cells and reduce electrical resistance ([0007]-[0009], [0015], [0041], [0043]).
Miyazaki and Kimura et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the embossment and stepped structures and copper material of the connector of Miyazaki into the bus bar structure of Kimura et al. to enhance the electrical performance of the module and the stability of the electrical connection between the battery cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725